 

 

 

eee tI Document 1-1 Filed 11/19/20 Page 1 of 3

 

     

 

 

     
  

     

 

 

 

 

 

  

 

 

 

 

n thd Un, Teo \ Fates District Couct
een
tev ta mmad |) CTL Chaves
Pontiff |, area | |S MerSa10.2)
Sg 5 | ° Seniggs Bodyiny-
“thomas Cuckts W. acd (SS vealtiao:
3 *Kiclna ppingacd. )
S00 Gallett? way. Terrors,
Sparks Nevoacla 8943] (S 2331)
# >\OTerron Ww
VS. (Saaz )

Protective force International Lac. Gon)104 Wie

Lb 20 Regatta Dr, 5 ;
Las Vegas Nv 8919 PCR

» ECO TROT
Dofendan b | . (S XI)
LOUich 12 (Por
($2331)
2:20-cv-02132-APG-EJY » State Sponsored
S 2331 )

, Trrernatona |
AOC sm
(‘S 9331.)
 

 

 

 

 

 

 

 

 

 

 

Case 4-20- m Une ti “vy -EJY nN ent 1-1 ws 11/19/20 or 2 of 3
nitedt S tecke § Strict Court
a

ENTERED —_—_ RECEIVED @ 5
P lant ff __ ot IN| \ Complaints
— S$ 2231)
[hams Cow hs W | NOV 19 2020 (Sp 210.7)
% 710,00)
J CLERK U ($21
V5: RY. DisTRlcr oF WeyMoe (+ 200). \
DEP

 

 

 

 

 

Veottctive Force Tnteynationa due
defendant 2:20-cv-02132-APG-EJy

_ Civil Complaink s
tn Unison and \lidlation of Montreal Protoce | with
tne Fecleral Guthorities ancl Stabe \ponsore

Lecronisn(sa33}) Use to wid Nuclear arms

Onell mePnocls | to molank, viel nao ,povecer,
ACTEM IZLE | seKual exploih Waro, Crom

OO OF UNder Your Dropeches or
Assigned proper ties, Contracted 7
{\uceor aner QY

 

 

 
 

 

Case 2:20-cv-02132-APG-EJY

OG 1-1 Filed 11/19/20 Page 3 of 3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 Oce Guy
Ne
——hitereo = SERED ON
COUNSEL/PARTIES OF RECORD avi | Complaints |
Nov 19 2020 (S823 )
Plantiff (32100)
- “HERS SAC | (S521000
_\nomas Curchis Whee peru j (SS 200. )
\4S.

Protective Force International Inc.

deFandant

2:20-cv-02132-APG-EJY

legal Claim

+ Cr FY) aslina, fur The. pan Curoh SuFfering

the amount of 5 Mrallion collars. -
